Title: To Thomas Jefferson from Samuel Lewis, Sr., 29 July 1804
From: Lewis, Samuel, Sr.
To: Jefferson, Thomas


               
                  Sir,
                  No. 316, Race Street, Philadelphia July 29. 1804.
               
               With the greatest respect I am induced to solicit your recommendation of me, to the Secretary of the Treasury, (to whom I have made application to supply the vacancy of Draughtsman to that Department, occasioned by the death of Mr. De Krafft,) as capable of performing the duties attached to that situation.   I flatter myself, your favorable opinion of my abilities might conduce to obtain me the abovementioned Employment. During my continuance in Philadelphia, the various Employers, with whom I have been transiently engaged, are fully satisfied with my integrity, correctness and punctuality: amongst whom I can mention Mr. Mathew Carey, a firm and steady friend and patron, for ten years past.
               Should I be so fortunate as to succeed in my application, so, as that my Abilities may be of service to this, my native Country, I can only say, that punctuality, fidelity, and attention to my duty, should invariably mark my conduct—and the evening of my days pass on in peace and happiness, in the satisfaction of being enabled to support my numerous family.
               I have the honor to be, Sir, with great respect, Your obedient Servant,
               
                  
                     Samuel Lewis
                  
               
            